                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MARYLAND

IN RE: MICHELLE DENESE BARNES   :
_________________________________

MICHELLE DENESE BARNES                :

     Appellant                        :

                  v.                  :   Civil Action No. DKC 20-0027

REBECCA A. HERR, Trustee              :

     Appellee                         :

                              MEMORANDUM OPINION

     Presently      pending     and   ready     for   resolution    in   this

bankruptcy appeal is the emergency motion to stay pending appeal

filed     by   Appellant   Michelle    Denese    Barnes   (“Appellant”     or

“Debtor”).      (ECF No. 2).     The issues have been briefed, and the

court now rules, no hearing being deemed necessary.                Local Rule

105.6.     For the following reasons, the motion to stay will be

denied.

     “Federal Rule of Bankruptcy Procedure 8007 provides that a

party may seek a stay of a judgment, order, or decree of the

bankruptcy court pending appeal.”             Bate Land Co., LP v. Bate

Land & Timber LLC, 2016 WL 3582038, at *1 (E.D.N.C. June 27,

2016).     “The party seeking such a stay must show: (1) that [she]

will likely prevail on the merits of the appeal; (2) that [she]

will suffer irreparable injury if the stay is denied; (3) that

other parties will not be substantially harmed by the stay; and
(4) that the public interest will be served by granting the

stay.”      Culver v. Boozer, 285 B.R. 163, 166 (D.Md. 2002) (citing

Long v. Robinson, 432 F.2d 977, 979 (4th Cir. 1970)).

      Appellant argues that the Long test is “a sliding scale”

and that the court “should balance all of the Long factors, and

not require an independent showing of each[.]”                   (ECF No. 2, at

8).      This   is   an   unsettled    area    of    law.     Generally,     “[t]he

standard of review on a motion to stay pending appeal is similar

to    the    standard     for   granting       a     preliminary       injunction.”

CWCapital Asset Mgmt., LLC v. Burcam Capital II, LLC, 2013 WL

3288092, at *2 (E.D.N.C. June 28, 2013).                     The standard for a

preliminary injunction is decidedly higher today than at the

time Long was decided.          See Winter v. Nat. Res. Def. Council,

Inc., 555 U.S. 7 (2008); The Real Truth About Obama, Inc. v.

Fed. Election Comm’n, 575 F.3d 342 (2009).                     Now, to obtain a

preliminary     injunction,     a   party     must    show:    (1)    that   she    is

likely to succeed on the merits; (2) that she is likely to

suffer irreparable harm in the absence of preliminary relief;

(3) that the balance of equities tips in her favor; and (4) that

an injunction is in the public interest.                    Real Truth, 575 F.3d

at 346.     The party must satisfy all four requirements.                 Id.

      Judge     Bennett    explained     the       uncertainty       regarding     the

continued similarity between the preliminary injunction standard

and the bankruptcy stay standard:

                                        2
      The United States Court of Appeals for
the Fourth Circuit has not recently opined
on the standard for motions to stay pending
appeal.     The [c]ourt’s decision in Long v.
Robinson, 432 F.2d 977 (4th Cir. 1970),
established a four factor sliding-scale test
for courts to apply when considering motions
to stay.       Until recently, courts varied
little in applying the Long test because it
so   closely     mirrored    the   analysis  for
granting a preliminary injunction laid out
in Blackwelder Furniture Co. of Statesville,
Inc. v. Seilig Manufacturing Co., 550 F.2d.
189    (4th    Cir.   1997).       However,  the
Blackwelder standard has been modified by
the Fourth Circuit’s opinion in The Real
Truth About Obama, Inc. v. FEC, 575 F.3d 342
(4th Cir. 2009).        Both a stay pending an
appeal and preliminary injunctions are forms
of preliminary equitable relief, and as such
courts often regarded the two standards as
analogous.       However, after the [Fourth
Circuit] adopted a more rigid standard for
granting preliminary injunctions in The Real
Truth    About    Obama   (“Real   Truth”),  the
district     courts   in    this   circuit  have
considered stays pending appeal under both
the Long test and the Real Truth test. . .
Notably, three of the factors in the Real
Truth test are substantially similar to
those in the Long test.          However, factor
three in the Long test requires the movant
to show that the other party will not be
“substantially harmed,” while in the Real
Truth test the movant must show that “the
balance of equities tip in [her] favor.”
When reviewing the third factor of the Real
Truth    test,    “courts   ‘must   balance  the
competing claims of injury and must consider
the effect on each party of the granting or
withholding of the requested relief.’”       The
Real Truth test is also more difficult to
satisfy than the Long test because the
movant must satisfy all four requirements.




                       3
Rose v. Logan, No. 13-cv-3592-RDB, 2014 WL 3616380, at *1–2

(D.Md. July 21, 2014) (internal citations omitted).

        Appellant cannot satisfy either test.              See Rose, No. 13-cv-

3592-RDB, 2014 WL 3616380, at *3; In Re Schweiger, 578 B.R. 734,

737 (D.Md. 2014).           Judge Simpson appears to apply the Long test

in her order denying Debtor’s emergency motion for stay pending

appeal.1        (ECF No. 3, at 4–7).            The court agrees unreservedly

with        Judge   Simpson’s   analysis       and   conclusions    of   law.     If

Appellant cannot prevail under the less stringent Long standard,

she necessarily cannot prevail under the more stringent Real

Truth standard, if it applies.

        Judge Simpson’s order denying Debtor’s emergency motion to

stay outlines the factual and procedural background, which the

court        incorporates    and   references.         (ECF   No.   3,   at     1–4).

Appellant’s motion seemingly argues that the single estate rule

does not apply because the first case “should have been closed”

and the third case “should have been properly administered.”

(ECF No. 2, at 5-7).            This argument ignores that the first case

remains open, and that the trustee’s motion to dismiss the first

case is pending.         (ECF No. 1-3, at 2).




        1
       “Ordinarily, a party must move first in the bankruptcy
court for. . . a stay of judgment, order, or decree of the
bankruptcy court pending appeal[.]” Federal Rule of Bankruptcy
Procedure 8007(a)(1)(A).
                                           4
       Appellant contends that she will suffer irreparable injury

absent a stay because her home will be sold and her appeal will

be moot.       (ECF No. 2, at 9–11).            Judge Bennett’s analysis is

again instructive:

           Of course, Appellant may experience harm if
           the property in question is sold before an
           appeal, but this assertion alone does not
           establish   irreparable  harm.     Appellant
           insists the harm is irreparable because a
           sale prior to an appeal will render his
           appeal moot.     However, “an appeal being
           rendered moot does not itself constitute
           irreparable injury.”

Rose, No. 13-cv-3592-RDB, 2014 WL 3616380, at *3.

       Appellant     contends     that       “other   parties     will    not   be

substantially harmed by the stay” because she “is seeking to

take three specific actions to protect all of the. . . creditors

by   seeking    a   supersedeas    bond.”        (Id.,     at   11–12).    Absent

irreparable harm to Appellant, the third factor weighs in favor

of Creditor.        Rose, No. 13-cv-3592-RDB, 2014 WL 3616380, at *4.

A stay would delay Creditor’s ability to pursue its rights under

state law, and as Judge Simpson phrased it, “merely serve to

delay the inevitable.”       (ECF No. 3, at 7).

       Finally, the public interest will not be served by granting

a stay.    Judge Simpson explained that the United States Congress

enacted 11 U.S.C. § 109(g)(2) “specifically to prevent debtors

from   accomplishing     [Appellant’s]         goal   in   filing   the   [t]hird

[c]ase.”    (ECF No. 3, at 6).           The court agrees that “the public

                                         5
interest, as evidenced by Congress’s adoption of § 109(g)(2),

would not be served in granting [Appellant’s] request for a stay

pending appeal.”    (Id.).

     For   the   foregoing   reasons,   the   motion   to   stay   pending

appeal filed by Appellant Michelle Dense Barnes will be denied.

A separate order will follow.



                                                  /s/
                                        DEBORAH K. CHASANOW
                                        United States District Judge




                                   6
